DETAILED ACTION
1.	 Claims 1,3-6,8-12 (now renumbered 1-10 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 6  as a whole, closest art of record failed to teach or suggest among other thing:, 

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below  is  prior art  that teach some limitations of the claims 1 and 6  but are lack the teaching of the limitations mentioned above: 
a.	“Perfusion Assessment Method And System Based On Bolus Administratio”, US 20080228080 A1, published Sep. 18,2008, to Arditi et al., disclosed” 
An apparatus for contrast-enhanced ultrasound imaging (Fig. 1 [0039], A diagnostic imaging equipment including ultrasound means for acquiring the echo-power signal and the perfusion assessment system), comprising: 
 	injection means for injecting a contrast agent within a region of interest ([0005],[0053],  the contrast agent enters the body-part under analysis with a constant concentration during the reperfusion. a contrast agent is administered to the patient 115), 
an ultrasound system for propagating ultrasound waves within said region of interest and detecting ultrasound waves backscattered within said region of interest ([0051], [0053],an ultrasound scanner transmit-receive array probe 110. The probe 110 transmits ultrasound pulses, and receives echo-power signals resulting from the reflection of the ultrasound pulses, wherein the ultrasound scanner 100 is used to assess blood perfusion in the body-part 120. ]),
 imaging means ([0053], ultrasound scanner) for producing a temporal succession of images according to said backscattered ultrasound waves (([0051], [0053], as discussed above an ultrasound scanner transmit-receive array probe 110. The probe 110 transmits ultrasound pulses, and receives echo-power signals resulting from the reflection of the ultrasound pulses), each image being representative of a spatial configuration of said contrast agent within said region of interest  (Fig.2b [0053], [0055], A series of ultrasound pulses with low acoustic energy is then applied, so as to involve no further destruction of the contrast agent; resulting ultrasound images are recorded continuously), characterised in that it comprises transport calculating means arranged to determine a spatial transport of the contrast agent from successive images ([0053],[0101], [0106],  The echo-power signal is optionally compressed again, and then converted into a video format. This process results in a sequence of consecutive images I of the body-part during the perfusion process of the contrast agent, which images I are stored into a corresponding repository 715.  The resulting ultrasound images are recorded continuously (for example, at time intervals of 30-80 ms), in order to track the reperfusion flow of the contrast agent into the body-part 120).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699